DETAILED ACTION
1. 	Claims 1-4, 6-11 and 13-18 (now renumbered 1-16 for issue) are allowed over the prior art of record.
Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims1, 8, 15 and 18 as a whole, closest art of record failed to teach or suggest among other thing:
“wherein the file includes a second track including bounding box information for the point cloud data, wherein the bounding box information includes extension information of a bounding box, wherein the second track further includes a timed metadata track including a sample entry for a dynamic type and a sample including dynamic spatial region information including dimension information for a spatial region for the bounding box, and wherein the spatial region is dynamically changed over time.”
4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

5.	Below are references that teaches some limitations of the claims 1,8,15 and 18 but is lacks the teaching of the limitations mentioned above: 
a.  “VIDEO BASED POINT CLOUD COMPRESSION-PATCH ALIGNMENT AND SIZE DETERMINATION IN BOUNDING BOX” US 20200314435 A1 to Tourapis et al., teaches 
([0096], Tourapis specifically teaches encoder designed  to generate a compressed point cloud to reduce costs and time associated with storing and transmitting large point cloud files);
encapsulating a bitstream including the point cloud data into a file; and
 (Fig.4B, Fig. 6B, [0461], FIG. 6Billustrates a bit stream structure for a compressed point cloud, wherein geometry sub stream, texture and attribute sub streams, as well as occupancy and auxiliary information sub streams. All these streams are multiplexed(embedded )  together to generate the final point cloud bit stream as shown in the bit stream structure illustrated in FIG. 6B. The compressed cloud data file transmitted to the decoder to be decoded. Encapsulating corresponds to the process of multiplexing)), wherein the file includes a track   including bounding box information for the point cloud data (Claim 2, [0514], ([0205], [0483], [00532], For example auxiliary information for a given 3D point cloud frame may include sizes and positions of bounding boxes for the patches (see [00514]),.Adjusting a width or a height of a bounding box for a given patch image, wherein the width or height of the bounding box for the given patch image (see claim 2).), wherein the bounding box information includes extension information of a bounding box (claim 2, [0090], adjusting a width or a height of a bounding box for a given patch image, wherein the width or height of the bounding box for the given patch image is signaled with the occupancy information; The arbitrary size and position includes  the extension information since the  size of the bounding box is  adjustable); 
	transmitting the file ( [0096], encoder that compresses attribute and/or spatial information of a point cloud file such that the point cloud file may be stored and transmitted more quickly than non-compressed point) 
METHOD AND SYSTEM FOR GENERATING A MULTI-DIMENSIONAL SURFACE MODEL OF A GEOMETRIC STRUCTURE”, US 20130169638, to Carbonera et al., disclose: 
the bounding box information includes extension information of a bounding box ([0014], The bounding box can be expanded to render the dimensions thereof integer multiples of the dimensions of a voxel of a voxel grid constructed to correspond to the bounding box), wherein the track further includes dynamic spatial region information including dimension information for a spatial region for the bounding box, wherein the spatial region is dynamic ([0061], [0071],  FIG. 3 is illustrative of the point cloud 48 with a plurality of locations, Once the coordinates of the bounding box 52 are determined (i.e., (MINx, MINy, MINz) and (MAXx, MAXy, MAXz)), in an exemplary embodiment, the bounding box 52 is padded by expanding the bounding box 52 by a predetermined distance alpha in the x-, y-, and z-directions, and the coordinates of the expanded bounding box 52 (i.e., (minx, miny, minz) and (maxx, maxy, maxz)) are determined. The coordinates of the expanded bounding box 52 can be determined using the equations (1)-(6) (see [0071]));
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 








Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699